LATTIMORE, Judge.
— Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
Appellant was observed inside his field or pasture, driving a truck, in the back end of which were two barrels. He drove along a fence toward and through a gate which opened from the enclosure upon a public road running some thirty or forty feet from the fence line. As he approached the road and when at some point outside the enclosure, but between the gate and the road, officers in an approaching car called to him. He promptly killed his engine, jumped from the truck, ran around same and jerked the two barrels off and overturned them. They contained intoxicating liquor. It seems admitted that the land between the gate and the public road mentioned was part of the premises on which appellant lived, and that while he was going toward the public road he had not yet reached it when he stopped his car. As we understand the record these facts are without dispute. In the well prepared brief by appellant we find authorities cited supporting practically the only contention made, viz: that appellant could not be held guilty of transporting itoxicating liquor because of the fact that he was at no time off his own land. The exact point was passed upon in Scott v. State, 118 Texas Crim. Rep., 322, 40 S. W. (2d) 104, and also in Johnson’s case, 98 Texas Crim. Rep., 268, 265 S. W., 588. The authorities cited by appellant have all been examined, and, while sound upon the facts in each, are not deemed applicable here.
No error appearing, the judgment will be affirmed.

Affirmed.